Per Curiam :
The judgment should not be reversed on account of its indefiniteness. ■ It prohibits the maintenance of the dam at such a height *294that during the natural flow of water it would extend the pond created by the datn into the lake. The moment the height of the water at the natural flow in the lake is determined, then the judgment becomes definite and certain, and it is a matter that can be easily established from time to time what the patnral flow is. That being determined, the prohibition against the defendant is definite. The dam is to be regulated by the conditions existing during the natural flow. ' If the defendant maintains .it according to such conditions, it apparently is not responsible for results from an extraordinary or excessive flow.
The other points raised have been considered, and the judgment should be unanimously affirmed, with costs.
All concurred.
Judgment unanimously affirmed, with costs.